DETAILED ACTION
Claims 1-7 received on 07/27/2022 are considered in this office action. Claims 1-7 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022, 08/23/2022, 09/13/2022, 09/23/2022 and 11/03/2022 are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tesla (Tesla Mobile App Walkthrough, hereinafter Tesla), in view of Ungetheim (US 20170057519 A1).

Tesla was cited in the IDS received on 07/27/2022.


    PNG
    media_image1.png
    812
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    812
    458
    media_image2.png
    Greyscale

Modified Figure 1. (a) Home Screen (b) Summon Screen 


    PNG
    media_image3.png
    822
    462
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    826
    461
    media_image4.png
    Greyscale

Modified Figure 2. (a) Summon Performing Screen (b) Control Screen

    PNG
    media_image5.png
    518
    290
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    530
    297
    media_image6.png
    Greyscale

Modified Figure 3. (a) Climate Tab (b) Control Tab


    PNG
    media_image7.png
    561
    320
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    547
    310
    media_image8.png
    Greyscale

Modified Figure 4. (a) Charging Tab (b) Adjusting Charging Setting

Regarding claim 1, Tesla teaches an autonomous vehicle comprising: 
an operator seat for an operator (Modified Figure 1. (a); Modified Figure 3. (a), wherein the boxed status portion in the center of Modified Figure 1. (a) and Modified Figure 3. (a) show seats and the seat behind the driving wheel being an operator sear for an operator); 

a screen configured to display a state indicator and a start button, the state indicator being a diagram showing a state of a hardware associated with the vehicle (Modified Figure 1. (a); Modified Figure 4, wherein Figure 1 (a) shows the state indicator of the door by showing a diagram of the door being opened, and Figure 4 showing the state of the battery), the start button being a button for starting driving of the autonomous vehicle in an autonomous drive mode (Modified Figure 1. (a) and (b), wherein “Summon” is a start button that would a button for starting driving of the autonomous vehicle in an autonomous drive mode when pressed upon), but fails to specifically teach a ramp provided on a rear side of the vehicle from the operator seat and the state indicator being a diagram showing a state of the ramp.
However, Ungetheim teaches teach a ramp provided on a rear side of the vehicle from the operator seat (par [0003]: “Ramp systems for vehicles are known in the art and are commonly provided as modifications to OEM vehicles, such as minivans. The ramp systems allow persons requiring wheelchairs to readily enter such vehicles, either to drive the vehicles themselves or to ride along. While manually-operated access ramps are known in the art and widely used, power-deployable vehicle ramps are becoming increasingly popular”; par [0043]: “Once the system controller 18 determines the sliding door is in the fully open position, the method 78 may proceed to step 92 and activate the power ramp system 14 to extend the ramp 36 from the vehicle 12. As mentioned earlier, method 78 may perform the various steps involved to open the door and deploy the ramp 36 with no further input required from the vehicle operator”; Claim 15: “The method of claim 14, further comprising activating a power kneel system to lower a rear suspension system on the vehicle after sensing the ‘door open’ command.”, wherein “sliding door” and “rear suspension system” indicates that a ramp provided on a rear side of the vehicle from the operator seat) and the state indicator showing a state of the ramp (FIG. 3; par [0033]: “Referring now to FIGS. 3 and 4, vehicle ramp control system 10 may also comprise diagnostic tool 22. Like the service tool 20, the diagnostic tool 22 may be operatively connected to the system controller 18 from time-to-time, but instead to allow certain diagnostic functions to be performed. In one embodiment, the diagnostic tool 22 may comprise a housing 50 sized and shaped for hand-held use. Housing 50 may be provided with a display system 52, such as, for example, a plurality of individual LEDs 54 suitable for providing a visual indication of the status of various systems of the vehicle ramp control system 10 and vehicle 12. For example, in one embodiment, the various LEDs 54 comprising display system 52 may be used to provide the status of the door position (i.e., “door open” or “door closed”), ramp position (“ramp in” or “ramp out”), power kneel system position (“kneel up” or “kneel down”), status of the door, ramp, and power kneel systems (i.e., whether they are enabled or disabled)”).
Tesla and Ungetheim are considered analogous to the claimed invention because they pertain to a touch panel or graphical user interface which consists of buttons to operate the vehicle and show the status of the vehicle and its associated hardware. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of Tesla and incorporate the teachings of Ungetheim and include ramp. Doing so allow the vehicle to be more easily accessible by passengers with wheelchair or mobility disability. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the touch screen, specifically the portion/diagram showing the status of the vehicle hardware, of Tesla and incorporate the teachings of Ungetheim and include state indicator to show the state of the ramp. Doing so will allow the vehicle to easily view the status of the vehicle and its associated hardware, such as the door or ramp. 


Regarding claim 2, Tesla in view of Ungetheim teaches the autonomous vehicle according to claim 1. Tesla further teaches wherein the screen is configured to display a message for the operator, the message being displayed superimposed on at least a part of the state indicator (Modified Figure 1. (b), wherein a message is superimposed on a portion showing the vehicle state, and not on the buttons).

Regarding claim 3, Tesla in view of Ungetheim teaches the autonomous vehicle according to claim 1. Ungetheim further teaches wherein the ramp is configured to allow an occupant on a wheelchair to get in and out of the autonomous vehicle (par [0003]: “Ramp systems for vehicles are known in the art and are commonly provided as modifications to OEM vehicles, such as minivans. The ramp systems allow persons requiring wheelchairs to readily enter such vehicles, either to drive the vehicles themselves or to ride along. While manually-operated access ramps are known in the art and widely used, power-deployable vehicle ramps are becoming increasingly popular.”).

Regarding claim 4, Tesla in view of Ungetheim teaches the autonomous vehicle according to claim 1. Tesla further teaches further comprising an armrest extending in a longitudinal direction from a front side of the operator seat (Modified Figure 1. (a), wherein there is an armrest on the door, and can be easily found in conventional cars).

Regarding claim 5, Tesla in view of Ungetheim teaches the autonomous vehicle according to claim 1. Tesla further teaches wherein the screen comprises a touch panel (Modified Figures 1-4, wherein Tesla shows an app that the user can touch to input command to the vehicle and navigate throughout the app, thus indicating that the screen comprises a touch panel).

Regarding claim 6, Tesla in view of Ungetheim teaches the autonomous vehicle according to claim 2. Tesla further teaches wherein the message is temporarily displayed at a timing when it is necessary to notify the operator of information (Modified Figure 1 (b); Modified Figures 1-4, wherein the message is temporarily displayed to appropriately alert the driver or user, such as reminding warning, and disappears when no longer is appropriate as shown in other screens).

Regarding claim 7, Tesla in view of Ungetheim teaches the autonomous vehicle according to claim 2. Tesla further teaches wherein the message is displayed so as not to be superimposed on the start button (Modified Figure 1 (b), wherein the message is temporarily displayed to user on a portion showing the status of the vehicle and not on a button that the user can press, thus indicating message is displayed so as not to be superimposed on the start button).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zindler (US 20180038139 A1) teaches a control unit configured to monitor the status of the latch, and if the monitored status is one of the latch being unlatched, the control unit prevents the vehicle from being driven away, wherein the monitored status of the tailgate is displayed at the user interface to indicate that the tailgate is closed and which also indicates that the ramp is properly stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668